Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Osprin II, LLC, Appellant                             Appeal from the 295th District Court of
                                                      Harris County, Texas (Tr. Ct. No. 2018-
No. 06-21-00085-CV          v.                        25871). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
TX 1111 Rusk GP LLC, Leon J. Backes,                  and Justice van Cleef participating.
Rusk Investor, LLC, and Stonehenge
Capital Company, LLC, Appellees


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Osprin II, LLC, pay all costs incurred by reason of
this appeal.
                                                      RENDERED JULY 8, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk